1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   VOLONDA WASHINGTON,                                  )   Case No.: 1:18-cv-0449-LJO- JLT
                                                          )
12                    Plaintiff,                          )   ORDER DIRECTING THE CLERK TO CLOSE
                                                          )   THE ACTION
13             v.                                         )
14   ADVANCE/NEWHOUSE PARTNERSHIP,                        )   (Doc. 20)
     et. al.,                                             )
15                                                        )
                      Defendants.                         )
16
17             On September 23, 2019, the parties filed a stipulation they agreed “that the above-captioned
18   action is voluntarily dismissed pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii), with the
19   parties bearing their own attorneys’ fees and costs.” (Doc. 20 at 2) Pursuant to Rule 41(a)(1)(A)(ii),
20   “the plaintiff may dismiss an action without a court order by filing . . . a stipulation of dismissal signed
21   by all parties who have appeared.” Because all remaining parties signed the stipulation, it
22   automatically terminated the action. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
23   Accordingly, based upon the stipulation of the parties, the Clerk of Court is DIRECTED to close this
24   action.
25
26   IT IS SO ORDERED.
27      Dated:       September 23, 2019                          /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE
